                   Case 3:20-cr-01507-FM Document 1 Filed 05/15/20 Page 1 of 4

                                                                                                                              I   LED
A0 91 (Rev. Il/Il) Criminal Complaint                                                                              J         MAY 112020

                                        UNITED STATES DISTRICT COURT
                                                                                                                                               1<




                                                                   forthe                                          B    ____________
                                                                                                                                           D
                                                      Western District of Texas

                  United States of America                           )
                                v.                                   )
                      Vanessa Tarango                                )      Case No.
                                                                                            J2. 2V-        M            Z5V-L-S
                                                                     )

                                                                     )

                                                                     )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge                 belief.
On or about the date(s) of                    May 13, 2020                  in the county   of             El P                   in the

      Western          District of            Texas            ,   the defendant(s) violated:

               Code Section                                                    Offense Description

Title 18, U.S.C. Section 875                   Whoever transmits in interstate or foreign commerce any orpmunication
Threatening Communications                     containing any threat to injure the person of another




          This criminal complaint is based on these facts:
See attached Probable Cause Statement hereby incorporated by reference as if fully restated her                    ii




          Q1   Continued on the attached sheet.


                                                                                                 C'omplainani's st'alure

                                                                                            Isaac Frost, FBI Srcil Agent

                               4-ko" i#                                                           Prinmeal
Sworn to before me antrigned- ininy presence.                :3Cc'


Date:             05/15/2020
                                                                                                    Judge's sin1i1

City and state:                          El Paso, Texas                              U.S. Magistrate Judge               Schydlower
                                                                                                  Printed name a        Ic
               Case 3:20-cr-01507-FM Document 1 Filed 05/15/20 Page 2 of 4



                               PROBABLE CAUSE STATEMENT

          1.     I, Isaac Frost, am a Special Agent     of the Federal Bureau of Investigation (FBI),

United States Department of Justice and conduct investigations of violations of Federal Criminal

Law. I have been an FBI Special Agent since September 2017. I am assigned to the FBI's El Paso,

Texas Field Office, Violent Crimes Squad. During this time, I have investigated violations of

numerous federal criminal statutes, including threats made via instruments of interstate and foreign

commerce.

         2.      The information contained herein is based on my personal knowledge and

observations made during the course of this investigation, information conveyed by other law

enforcement personnel from, interviews and investigative activity, and the review of records and

documents obtained during this investigation.

         3.      On May 13, 2020, a Facebook user, later identified as Vanessa Tarango, made

the following post on Facebook, "For the past years or so theres been Walmart shootin thatjst keep

getting funnuer n funnier inmab the nxt one to shoot up Walmart n hopefully one of these x or

even my bd will be there Cruel yes but idc more". Tarango then responded to comments on her

post from other users stating, "lmao bitch they act like imam take time out of my day too shoot

these dumb ppl idc or heard of im not gunna get a charge for ppl idk". Tarango then posted, "Or

maybe only time will tell fukk it". Tarango then tagged a Facebook user, later identified as Victim

1, in   a post stating, "Hoe got scared n reported it shell be the first one I shoot." "Tagging" a

specific individual and/or individuals to a particular Facebook post is one common way of

directing the "tagged" individual and/or individuals' attention to the contents of that post. As a

result of Tarango's post, Victim   1   felt in fear for his / her life, called 911, and made a police report

regarding the incident.
                 Case 3:20-cr-01507-FM Document 1 Filed 05/15/20 Page 3 of 4




         4.         Additionally, on May 13, 2020, Tarango posted, "Imma be on the new for this year

Walmart shooting". Another user responded to Tarango's post stating Tarango would be reported

and Tarango stated, "Idc dude fr they can kiss my ass in jail n ill send them letters sayin there

nxt".

         5.         On May 13, 2020, FBI Agents determined that Tarango was the person associated

with the Facebook account that had been making the threatening posts. FBI Agents, Socorro Police

Department Detectives, and El Paso Police Department Detectives searched for Tarango and

successfully contacted her via telephone. Tarango then turned herself into the El Paso Police

Department where she was arrested for an unrelated outstanding State of Texas probation violation

warrant.

         6.        A video and audio recorded interview of Tarango was conducted in which

Tarango was advised of her Miranda Rights. Tarango waived her rights in order to continue

speaking to investigators. In the interview Tarango stated that the Facebook account which had

made the threatening posts was one of her Facebook accounts and that she had made the posts

described earlier in this affidavit. Tarango stated she was mad because her friend was arrested last

week for posting threats about committing a Walmart shooting. Tarango was angry about the

comments people were posting online regarding her friend (Tarango's friend was arrested by the

FBI on May 8, 2020, for posting comments online threatening to commit a Walmart shooting and

for being a felon in possession of firearms). Tarango stated she did not intend to actually carry

out a Walmart shooting but she wanted people to be afraid of her doing so. Tarango stated she did

not plan on shooting Victim        1   but she wanted Victim   1   to be afraid that Tarango would shoot

Victim   1    and Victim 1 's child.
             Case 3:20-cr-01507-FM Document 1 Filed 05/15/20 Page 4 of 4




       7.      Tarango was located in El Paso, Texas, which is located in the Western District of

Texas, when she made the earlier described threatening Facebook messages.

       8.     Facebook utilizes servers which are located outside of the state of Texas. When a

Facebook user posts a picture, video, or message, the media first travels through Facebook servers

and then to the recipient of the message or on the Facebook page.

       9.     Special Agents are aware that the internet is an instrument of interstate and foreign

commerce.

       10.    Based on the facts set forth in this affidavit, there is probable cause to believe that

Vanessa Tarango has committed violations of Title 18, United States Code (U.S.C.), Section

875(c) Threatening Communications.
